Citation Nr: 0430331	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  98-13 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder and, if so, whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from February 1967 to 
December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.  In December 2002, the veteran's claim files 
were transferred to the VA Regional Office and Medical Center 
in Wichita, Kansas, and, in March 2004, the files were 
transferred to the VARO in Reno, Nevada, from which the claim 
now originates. 

The Board notes that, in an unappealed September 1995 
decision, the RO denied the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD).  That 
determination was final, and may not be reopened without 
evidence deemed to be new and material.  The current appeal 
comes before the Board from an RO rating decision of October 
1997 which declined to find that new and material evidence 
had been submitted to reopen the claim for service connection 
for PTSD.

In this regard it appears that, in the March 2001 
supplemental statement of the case (SSOC), the RO reopened 
the veteran's claim and denied it on the merits.  However, 
before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995); aff'd, 83 F.3d 1380 
(Fed.Cir. 1996).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Consequently, the first issue 
that must be addressed by the Board is whether the previously 
denied claim ought to be reopened.  38 U.S.C.A. § 5108 (West 
2002).

Further, the Board notes that, in a July 2004 rating 
decision, the RO awarded a 100 percent schedular rating for 
the veteran's left lung carcinoma, effective from July 2004.

Finally, in October 2004, the veteran, through his accredited 
representative, filed a motion for advancement on the docket.  
Under the provisions of 38 U.S.C.A § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2003), appeals must be considered in 
docket number order, but may be advanced if good or 
sufficient cause is shown.  In November 2004, a Deputy Vice 
Chairman of the Board determined that good or sufficient 
cause has been shown, and granted the veteran's motion to 
advance his appeal on the Board's docket.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action on his part is necessary.


FINDINGS OF FACT

1.  An unappealed September 1995 RO decision denied 
entitlement to service connection for PTSD, and, in an 
unappealed April 1996 decision, the RO again denied 
entitlement to service connection for PTSD.

2.  The evidence added to the record since the April 1996 RO 
decision bears directly and substantially upon the specific 
matter under consideration regarding service connection for 
PTSD, and is so significant as to warrant readjudication of 
the merits of the claim on appeal.


CONCLUSION OF LAW

Evidence received since the April 1996 RO decision that 
denied service connection for post-traumatic stress disorder 
is new and material, and the claim for service connection for 
post-traumatic stress disorder is reopened.  38 U.S.C.A. 
§§ 5100-5103A, 5106-7, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.102, 3.159 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims. VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folders, other than 
that which the Board will be seeking through the development 
mentioned in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.

II.  New and Material Evidence

The RO, in an September 1995 determination, denied the 
veteran's claim for service connection for PTSD.  The RO 
found at that time that the evidence of record failed to show 
a confirmed diagnosis of PTSD.  The veteran did not perfect 
an appeal as to the RO's decision and it, therefore, became 
final based upon the evidence then of record.  Thereafter, in 
an April 1996 unappealed determination, the RO again denied 
the veteran's claim, on the basis that there was no 
confirmation of his alleged stressful events in service and 
there appeared to be a question as to the diagnosis of PTSD.

The evidence of record at the time of the RO's September 1995 
and April 1996 decisions which denied service connection for 
PSTD includes the veteran's service medical records that are 
entirely negative for complaints of, or treatment for, a 
psychiatric abnormality.  When examined for discharge in 
December 1969, a psychiatric abnormality was not reported.

The veteran's Report of Discharge or Transfer (DD Form 214) 
indicates that the veteran's military occupational specialty 
in service was "metal worker" and his awards and 
decorations included the Vietnam Service Medal with 1 star, 
the Vietnam Campaign Medal w/device, the National Defense 
Service Medal, and a Letter of Commendation.

Post-service records include an August 1994 police incident 
report indicating that the veteran was shot in the left 
chest.  Private hospital records reflect his treatment for 
the wound.

Also of record at the time of the RO's September 1995 
decision that denied service connection for PTSD were VA 
medical records and an examination report, dated from 1994 to 
1995.  The records and examination report reflect the 
veteran's hospitalizations and treatment for alcohol and 
cocaine abuse and dependency.  A July 1995 VA medical record 
report reflects a diagnosis of a need to "rule out" PTSD.

In June and August 1995 written statements, the veteran said 
his alleged stressor events in service included exposure to 
rocket attacks in May or June 1968 when he believed he was in 
"C" company, 3rd Marine Div., 11th Eng. Battalion in Dong Ha.  
The veteran said his military occupational specialty in 
service was as a welder when he was not in combat, and he 
said he went on search-and-destroy missions and combat 
missions to repair bridges in the Khe Sanh and Cam Lo areas.  
He indicated he was in numerous firefights, saw enemy 
soldiers attack a woman and, on Christmas Day in 1968 in Khe 
Sanh, he was unable to come out of his bunker (apparently due 
to the attacks).  He said an ammunition dump was hit at that 
time and again in January or February 1969.  In April or May 
1969, he said that his friend "Shorty" fell from a truck 
and was run over by it.  The veteran also reported that in 
approximately October or November 1969, he was hit in the 
left leg, but did not apply for a Purple Heart when a rocket 
attack occurred on the beach of the Red China Sea, evidently 
in Qui Viet, when he was on in-country rest and recreation.  
The veteran further indicated that in the early 1970s he 
experienced a flashback and received treatment at the John 
Cochran VA Medical Center in St. Louis, Missouri. 

In an April 1996 rating decision, the RO again denied 
entitlement to service connection for PTSD.  The evidence 
added to the record at that time included a June 1996 written 
statement from a VA physician who treated the veteran during 
the June to July 1995 hospitalization.  This physician stated 
that the veteran had a diagnosis of PTSD as a result of 
military duty in Vietnam, was currently under VA medical 
treatment, and required a long-term treatment program.  The 
RO found that the VA physician's statement failed to provide 
verification of the veteran's alleged stressor events in 
service.  The RO also noted that the doctor's June 1995 
statement diagnosing PTSD predated the doctor's July 1995 
medical record diagnosing a need to rule out PTSD. 

The September 1995 RO rating decision was final based upon 
the evidence then of record, as was the April 1996 decision.  
However, the claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
April 1996 decision which was the last final adjudication 
that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in October 1996, the regulations in effect 
prior to August 29, 2001, are for application.  Nevertheless, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

An application to reopen the veteran's current claim was 
received by the RO in October 1996.  The evidence added to 
the record includes VA medical records, examination reports 
and physician's statements, dated from 1995 to 2004, the 
veteran's service records, and written statements from the 
veteran and his friends, some duplicative of that previously 
considered by the RO, in support of his claim.

VA medical records and examination reports reflect the 
veteran's multiple VA hospitalizations and varied psychiatric 
diagnoses by VA physicians, including chronic alcohol abuse 
and PTSD (from April to August 1996); polysubstance 
dependence and PTSD (with depressive features) (in January 
1997); PTSD (in November 1999 and May 2000); alcohol abuse 
(in October 2000); acute and chronic pancreatitis, alcohol 
and polysubstance abuse, PTSD and bipolar disorder (in June 
2001); PTSD and bipolar disorder (in August and October 
2001); depressive disorder not otherwise specified, and 
alcohol dependence (in June to October 2002); and 
schizoaffective disorder and PTSD (in January and September 
2003).  

In a February 2004 VA mental hygiene assessment, a VA 
examiner concluded that the veteran did not appear to meet 
the criteria of PTSD and did not give a history compatible 
with schizophrenia, but could have major depression with 
psychotic features.  

A May 2004 VA psychiatric examination report reflects 
diagnoses of dysthymia, and of cocaine and alcohol abuse and 
dependence.

A Correction to DD Form 214 Certificate of Release or 
Discharge from Active Duty (DD Form 215) indicates that the 
veteran's service awards and decorations include the Vietnam 
Service Medical with 1 star, the Vietnam Service Medal with 
4 Bronze Stars, the Meritorious Unit Commendation Ribbon, a 
Marksman Rifle Badge, and the Republic of Vietnam Meritorious 
Unit Citation (Gallantry Cross Color w/Palm).

In September 1997, the RO received Command Chronologies for 
the 11th Engineer Battalion for December 1968 and January 
1969.  They reflect that the command post was at Dong Ha in 
December, when one person was wounded during hostile action.  
Two days after Christmas, a battalion sweep team found and 
destroyed a large land mine and another land mine was 
destroyed on December 31, 1968.  The records from January 
1969 indicate the battalion completed construction of a 
90 foot transom trestle bridge and that an LCM-8 (barge) 
carrying one truck and two battalion personnel struck an 
underwater mine, injuring one person.  

Also added to the record is the veteran's April 1997 written 
statement to the effect that his alleged stressor event in 
service was in December 1968 when he was sent to Khe Sanh, 
north of Dong Ha.  He reported that the area was under siege 
on Christmas Day and a truck in which he was a passenger was 
hit, evidently on that day or the next.  In early 1969, the 
veteran said he was sent to repair a pontoon bridge, 
evidently near Cam Lo, near Dong Ha, and his unit was hit en 
route to Dong Ha.  The veteran said Dong Ha was hard hit, and 
he spent the night on the road and under a firefight.

When hospitalized by VA in November 1999, the veteran 
described traumatic events that included an occasion when he 
fell asleep and awoke to see an enemy soldier about to cut 
his throat.  He said he killed the enemy soldier, was under 
attack, and witnessed atrocities.  

In November 1999, the RO received the veteran's Naval 
personnel records (NAVMC 118) that indicate he was a metal 
worker in service and was assigned to Service Company, 11th 
EngrBn, 3rd MarDiv, from April to December 1968 and to "A" 
Company until May 1969.  The records also reflect that the 
veteran participated in the Vietnam Campaign (from April 1968 
to May 1969), Operation Kentucky (from April 1968 to February 
1969), Operation Pegasus (in April 1968), OPERATION SCOTLAND 
II (from April 1968 to February 1969), Operation 
Napoleon/Saline (from April to December 1968), Operation 
Lancaster (in November 1968), Operation Days in River (from 
November 1968 to January 1969) and Operation Marshal Mountain 
(from December 1968 to February 1969). 

In a written statement received by the RO in March 2001, the 
veteran's comrade, D.M., said that he served with the veteran 
from March 1968 to June 1969.  D.M. served with the 2nd 
Battalion, 1st Marines, Fox Company, and was stationed in Khe 
Sahn.  D.M. said that in May or June 1968, his unit left Khe 
Sahn and walked down Highway 1 to a temporarily installed 
floating bridge.  His unit dispersed to different bunkers 
with Marines from the 11th Engineers, 3rd Marines Div., who 
worked on the bridge and provided cover fire as enemy 
soldiers pursued D.M. and other soldiers.  The fighting went 
on for several hours and during the time D.M. and the veteran 
shared a bunker.  They witnessed several enemy soldiers 
thrown from helicopters.  

In a December 2002 written statement, the veteran reported 
being on duty at Khe Sanh when it was under enemy siege, and 
said that he was wounded.   

As noted above, the veteran has asserted that he has PTSD and 
that the disorder had its origin during his period of active 
service.  His service medical records, however, are entirely 
negative for any reference to complaints of, or treatment 
for, a psychiatric disorder, nor does he have awards or 
decorations, such as the Purple Heart, which would be 
indicative of participation in combat. 

The evidence received since the April 1996 RO decision 
consists of VA medical records, examination reports and 
physician's statements, the veteran's service records, and 
his and his comrade's written statements.  The more recent 
medical records include diagnoses of PTSD and other 
psychiatric disorders, and the veteran's written statements 
that describe his alleged stressful events in service.  That 
evidence is new, and does bear directly on the question of 
whether the veteran has PTSD related to active military 
service.  In the Board's opinion, this evidence provides a 
more complete picture of the veteran's disability and its 
origin, and thus does bear directly and substantially upon 
the specific matter under consideration and is so significant 
as to warrant reconsideration of the merits of the claim on 
appeal.  As that evidence addresses directly the basis for 
the prior denial of the claim, it is "new and material," 
and, consistent with law and judicial precedent, the claim 
must be reopened, especially in view of the low threshold for 
reopening articulated in the Hodge precedent.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for PTSD, and will 
issue a final decision once that development is complete, if 
the case is ultimately returned to the Board.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for post-traumatic 
stress disorder is reopened, and the appeal is, to that 
extent, granted.


REMAND

As noted, the VCAA substantially modified the circumstances 
under which VA's duty to notify and assist claimants applies, 
and how that duty is to be discharged.  VA has published 
regulations implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The veteran seeks service connection for post-traumatic 
stress disorder that he asserts is due to his experiences 
during active military service.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2004); Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines 
v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 
Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 Vet. App. 307 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (1994) (DSM-IV).  See generally Cohen v. Brown, supra; 38 
C.F.R. § 4.125.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Certain provisions of 38 C.F.R. § 3.304(f) were amended to 
comply with the Cohen decision.  For purposes of entitlement 
to service connection for PTSD in this case, the regulation 
is largely unchanged, except that, prior to March 7, 1997, 
the regulation required that the medical evidence establish 
"a clear diagnosis of the condition."  The Board notes that 
the changes to the cited regulation do not affect the 
ultimate disposition of this appeal; if anything, the amended 
regulation establishes a somewhat lesser burden upon the 
claimant.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  Where a determination is 
made that the veteran did not engage in combat with the 
enemy, or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

A review of the veteran's medical records between 1995 and 
2004 discloses varying psychiatric diagnoses, including 
chronic alcohol abuse and PTSD (from April to August 1996); 
polysubstance dependence and PTSD (with depressive features) 
(in January 1997); PTSD (November 1999 and May 2000); alcohol 
abuse (October 2000); acute and chronic pancreatitis, alcohol 
and polysubstance abuse, PTSD, and bipolar disorder (June 
2001); PTSD and bipolar disorder (in August and October 
2001); chronic paranoid schizophrenia, cocaine dependence, 
chronic and severe PTSD, depressive disorder not otherwise 
specified, and alcohol dependence (in June to October 2002); 
schizoaffective disorder and PTSD (in January and September 
2003); and that the criteria for PTSD were not met (in 
February 2004).  In May 2004, a VA psychiatrist who examined 
the veteran and reviewed his medical records diagnosed 
dysthymia, as well as cocaine and alcohol abuse.

Furthermore, the veteran has variously described his alleged 
stressor events in service.  The record reflects that the 
veteran served as a metal worker in Vietnam from April 1968 
to May 1969.  In December 1997, the RO received Command 
Chronologies for the 11th Engineer Battalion for the months 
of December 1968 and January 1969.  However, since that time, 
the veteran provided additional information, and a buddy 
statement from D.M, regarding his alleged PTSD stressors in 
service.  It appears that in August 2003 the RO again 
contacted the U. S. Marine Corps Historical Center (USMC 
Historical Center) to verify the veteran's alleged stressors.  
It also appears that the USMC Historical Center responded to 
the RO's request in a brief letter requesting that the RO 
provide the essential information regarding the veteran on 
one page.  It appears that the RO may have provided the 
information in the requested format.  Nevertheless, it does 
not appear that the USMC Historical Center responded to the 
RO's request.  

In addition, in his June 1995 written statement, the veteran 
reported that sometime in the early 1970s he experienced a 
flashback of his combat-related experiences and received 
medical treatment at the John Cochran VA Medical Center in 
St. Louis, Missouri.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Here, the 
record suggests that additional VA medical evidence might be 
available which is not before the Board at this time.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter.  
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Thus, due process requires that th1is case be REMANDED to the 
RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.

2.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since 2004.  The RO should 
then request all pertinent medical records 
from these medical providers, if not already 
of record.  In any event, the RO should 
request all medical records regarding the 
veteran's psychiatric treatment from the John 
Cochran VA Medical Center in St. Louis, 
Missouri, during the early 1970s.

3.	The veteran should be asked to provide any 
additional information possible regarding the 
in-service stressors claimed to have caused 
PTSD, and to identify potential alternative 
sources for supporting evidence regarding the 
stressors he alleges occurred in service.  In 
particular, the veteran should provide as much 
detailed information as possible including the 
dates, places, names of people present, and 
detailed descriptions of events.  The veteran 
is advised that this information is necessary 
to obtain supportive evidence of the claimed 
stressor events and that he must be as 
specific as possible because, without such 
details, an adequate search for verifying 
information cannot be conducted.  The RO 
should then request any supporting evidence 
from alternative sources identified by the 
veteran and any additional alternative sources 
deemed appropriate

4.	The RO should contact the USMC Historical 
Center, Archives Section, 1254 Charles Morris 
Street, SE, Washington Navy Yard, DC 20374-
5040 and, in the single-page format specified 
in the Center's August 2003 letter to the RO, 
provide the veteran's name, the RO's 
identifying number and mailing address, the 
name(s) of the battalion(s)/squadron(s) with 
which the veteran served at the time(s) of the 
alleged stressor(s), and the exact month(s) of 
that service.  The RO may also wish to provide 
the Center with a copy of the veteran's DD 
Forms 214 and 215, and all service personnel 
records and stressor statements.  It should be 
requested that the Center attempt to verify 
whether the veteran was involved in a rocket 
and mortar siege in Khe Sanh during December 
1968; whether the veteran's unit was hit en 
route to Dong Ha in January 1969, while 
involved in repairing a bridge in Cam Lo; 
whether the veteran would have gone on road 
sweeps for mines, and whether the veteran 
engaged in combat with the enemy.  The 
Commandant of the Marine Corps should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors, including unit 
diaries.  Any information obtained should be 
associated with the claims file.

5.	Following the receipt of the report from the 
Commandant of the Marine Corps, and the 
completion of any additional development 
warranted or suggested by that office, the RO 
should prepare a report detailing the nature 
of any combat action or in-service stressor 
event(s) verified by the Commandant of the 
Marine Corps.  If no combat action or stressor 
has been verified, the RO should so state in 
its report.  The RO's report should be added 
to the claims file.

6.	After the above has been accomplished, the RO 
should then make arrangements for the veteran 
to be examined by a VA psychiatrist 
experienced in evaluating post-traumatic 
stress disorders to determine the diagnoses of 
any psychiatric disorder(s) that are present.

a.	The examiner should be advised that the 
veteran served in the Republic of Vietnam 
from April 1968 to May 1969 and 
participated in several documented combat 
expeditions and maintains that he was 
exposed to hostile mortar and sniper 
fire.

b.	The examiner should elicit as much detail 
as possible from the veteran as to such 
claimed stressors, e.g., locations, 
dates, and identities of individuals 
involved.  Then, pending verification of 
the veteran's exposure thereto, the 
examiner should consider the veteran's 
alleged in-service stressors for the 
purpose of determining whether such 
stressors were severe enough to have 
caused the current psychiatric symptoms, 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied by the in-service stressors.  
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in the DSM-IV manual.

c.	If the veteran is found to have PTSD, the 
examiner is requested to identify the 
supporting diagnostic criteria, including 
the specific stressor(s) supporting the 
diagnosis.

d.	If the veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any such 
diagnosed psychiatric disorder was caused 
by military service, or by a service-
connected disability, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
The examiner is particularly requested to 
address the opinion expressed in the May 
2004 VA psychiatric examination report 
(to the effect that the veteran was 
diagnosed with dysthymia and cocaine and 
alcohol abuse and dependence) and, to the 
extent possible, reconcile the veteran's 
other psychiatric diagnoses, e.g., 
chronic alcohol abuse and PTSD (from 
April to August 1996); polysubstance 
dependence and PTSD (with depressive 
features) (in January 1997); PTSD (in 
November 1999 and May 2000); alcohol 
abuse (in October 2000); acute and 
chronic pancreatitis, alcohol and 
polysubstance abuse, PTSD and bipolar 
disorder (in June 2001); PTSD and bipolar 
disorder (in August and October 2001); 
chronic, paranoid schizophrenia, cocaine 
dependence, chronic and severe PTSD, 
depressive disorder, not otherwise 
specified and alcohol dependence (in June 
to October 2002); schizoaffective 
disorder and PTSD (in January and 
September 2003); and that the criteria 
for PTSD were not met (in February 2004).  
A complete rationale for all opinions 
offered should be provided.  The claims 
file should be made available to the 
examiner for review, and the examination 
report should reflect whether the 
examiner reviewed the veteran's medical 
records.

7.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
PTSD.  If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a SSOC.  The SSOC 
should contain notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the August 2004 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



